              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA
JASON A. MCELYEA,                         )
                                          )
                    Plaintiff,            )
                                          )
v.                                        )    Case No. CIV-19-245-KEW
                                          )
MCALESTER REGIONAL HEALTH                 )
CENTER AUTHORITY,                         )
                                          )
                    Defendant.            )

                               OPINION AND ORDER

      This matter comes before the Court on Plaintiff’s Motion to

Remand and Brief in Support (Docket Entry #12). This action was

initiated on July 9, 2019, in the District Court of Pittsburg

County, Oklahoma. Defendant removed the case to this Court on

August 1, 2019.

      Plaintiff’s Petition centers on his Physician Employment

Agreement with the Defendant, and the Defendant’s recommendation

for the termination of Plaintiff’s medical staff membership and

clinical privileges. Plaintiff alleges he was not “provided the

opportunity       to     cross-examine     any     of    Defendant’s     purported

witnesses,” and “the opportunity to participate in a hearing as

required by statute.” Petition, ¶ 9, p. 2 (Docket Entry 2-1). He

asserts    this     is    a   violation       of   state   statutes      addressing

professional review action or recommendation. See Okla. Stat. tit.

76,   §§   24-29.      Specifically,     Plaintiff      alleges   that   Defendant

violated the requirements of Okla. Stat. tit. 76, § 28, which

“provides that no professional review action may be taken unless
and   until    the   physician   is    provided   adequate    notice     and   an

opportunity to be heard (a hearing) with the right to, among other

things, call, examine and cross-examine witnesses, and to present

evidence      on   the   physician’s   behalf.”   Petition,    ¶   13,    p.   3.

Plaintiff further asserts that the action and probation imposed by

Defendant was “intended by Defendant to circumvent the Agreement,

Defendant’s By-Laws, and [Plaintiff’s] statutory rights[,]” and

that such actions “were intended to result in the effective,

practical, and constructive termination of [Plaintiff’s] medical

staff membership and clinical privileges without a hearing and

without [Plaintiff] being provided due process.” Id., ¶ 17, p. 4.

Based upon these factual allegations, Plaintiff asserted state law

tort claims in his Petition for negligence, negligence per se,

violation of peer review process, and injunctive relief/specific

performance.

      In its Notice of Removal, Defendant recognizes Plaintiff’s

stated claims, including the claim for “Violation of Peer Review

Process.”      Defendant then sets forth that “[w]hile Plaintiff has

labeled his claim as one for “Violation of Peer Review Process,

rather than one for “Violation of Procedural Due Process,” . . .

“Plaintiff has alleged that he was neither provided a hearing nor

an opportunity to cross-examine Defendant’s witnesses regarding

the Defendant’s recommendation[]” that his staff membership and

                                        2
clinic privileges be terminated. Notice of Removal, ¶ 3, p. 2

(Docket Entry #2).        Defendant concludes that because “Plaintiff

has   alleged   that    he     had    a    property    interest      (medical    staff

privileges)     of     which     he       was    deprived      (recommendation       for

termination) without due process (a hearing and opportunity to

cross-examine       witnesses[,]”         Plaintiff’s       claim    is   actually   “a

procedural    due    process     claim      in     violation    of   the   Fourteenth

Amendment of the United States Constitution over which this Court

has original jurisdiction pursuant to 28 U.S.C. § 1331.” Id.

      Removal is governed by 28 U.S.C. § 1441(a), which provides:

      Except as otherwise expressly provided by Act of
      Congress, any civil action brought in a State court of
      which the district courts of the United States have
      original jurisdiction, may be removed by the defendant
      or the defendants, to the district court of the United
      States for the district and division embracing the place
      where such action is pending.

In accordance with § 1441, “a defendant in state court may remove

the case to federal court when a federal court would have had

jurisdiction if the case had been filed there originally.” Topeka

Housing Auth. v. Johnson, 404 F.3d 1245, 1247-48 (10th Cir. 2005).

Establishing    federal        question         jurisdiction    requires    that     the

federal question be “presented on the face of the plaintiff’s

properly pleaded complaint.” Caterpillar, Inc. v. Williams, 482

U.S. 386, 392 (1987); see also Hansen v. Harper Excavating Inc.,


                                            3
641 F.3d 1216, 1220 (10th Cir. 2011). This “makes the plaintiff

the master of the claim; he or she may avoid federal jurisdiction

by exclusive reliance on state law.” Felix v. Lucent Technologies,

Inc., 387 F.3d 1146, 1154 (10th Cir. 2004). The party who invokes

federal jurisdiction bears the burden of proving removal is proper.

See Karnes v. Boeing Co., 335 F.3d 1189, 1193 (10th Cir. 2003).

Thus, “[r]emoval statutes are to be strictly construed, and all

doubts are to be resolved against removal.” Fajen v. Found. Reserve

Ins. Co., Inc., 683 F.2d 331, 333 (10th Cir. 1982).

     In his Motion to Remand, Plaintiff contends his claims arise

exclusively under state law. He asserts that nowhere in his

Petition   is   the   Fourteenth   Amendment   to   the   United   States

Constitution even referenced, and Defendant has therefore failed

to demonstrate removal is appropriate and jurisdiction is proper

in this Court. In response, Defendant contends Plaintiff has raised

a federal cause of action on the face of the Petition, because

Oklahoma law does not provide for a private right of action for

violation of the peer review process under the statutory procedures

of Okla. Stat. tit. 76, ¶¶ 24-29. Specifically, Defendant argues

the statutory procedures simply provide a defense and any claim

under the statutory procedure is redundant to Plaintiff’s claim

for negligence per se.



                                    4
     Although Defendant questions the viability of Plaintiff’s

state law claim for violation of the peer review process, the

viability or redundancy of such a claim is not this Court’s

concern. In Summers v. Town of Keota, 2016 WL 3136868 (E.D. Okla.

June 3, 2016), the court addressed this identical argument with

regard to state law claims alleged by the plaintiff for violation

of   due   process   and   liberty       interests   under   the   Oklahoma

Constitution:

     It is unclear to the Court whether Perry would restrict
     Plaintiff’s claims in the Second or Fourth Causes of
     Action. However, it is clear to the Court that
     Defendant’s argument for federal jurisdiction fails
     because Plaintiff has not raised any claim pursuant to
     the United States Constitution. Plaintiff cites only
     Oklahoma law in the Petition, and asserts in his Motion
     to Remand that he is bringing claims under Oklahoma law.
     The Court will not pass judgment on the viability of
     such claims, but it is plain that Plaintiff brings only
     state law claims and no federal question is necessarily
     raised. The state court can decide the legal viability
     of Plaintiff’s state law claims.

Id. at *2.

     In this case, the face of the Petition does not reveal any

basis for federal jurisdiction. Plaintiff clearly identifies the

state common law claims under which he is proceeding. Nowhere in

the Petition does Plaintiff reference the Fourteenth Amendment to

the United States Constitution or 42 U.S.C. § 1983. Plaintiff has



                                     5
unequivocally chosen to assert claims solely based upon state law.1

     Defendant also cites case law for the proposition that the

well-pleaded complaint doctrine is not absolute. It asserts that

even if Plaintiff’s Petition does not raise a federal claim on its

face, this Court still has jurisdiction over Plaintiff’s claim for

violation of the peer review process because a federal question is

an essential element of the claim and a substantial, disputed

federal question is implicated. See Turgeau v. Admin. Review Bd.,

446 F.3d 1052 (10th Cir. 2006) and Gillespie v. JP Morgan Chase,

2012 WL 911931 (E.D. Okla. Mar. 16, 2012). Defendant relies heavily

on Grable & Sons Metal Products, Inc. v. Darue Engineering &

Manufacturing, 545 U.S. 308 (2005), wherein the Supreme Court

stated:

     “[F]ederal issue” [is not] a password opening federal
     courts to any state action embracing a point of federal
     law. Instead, the question is, does a state-law claim
     necessarily raise a stated federal issue, actually

     1    Defendant points out Plaintiff’s reference to federal law, the
Healthcare Quality Improvement Act, 42 U.S.C. § 11111 et seq., in his
notice of tort claim. However, Plaintiff did not include a federal claim
under that statute or any other federal law in his Petition, which is
what the Court must consider. See Caterpillar, Inc., 482 U.S. at 392;
see also Warner Bros. Records, Inc. v. R.A. Ridges Distributing Co.,
Inc., 475 F.2d 262, 264-65 (10th Cir. 1973) (“It is for the plaintiffs
to design their case as one arising under federal law or not, and it is
not within the power of the defendants to change the character of
plaintiffs’ case by inserting allegations in the petition for removal.
. . . [A] suggestion of one party that the other will or may set up a
claim under the Constitution or laws of the United States does not make
the suit one arising under that Constitution or those laws.”) (quotation
omitted).


                                   6
         disputed and substantial, which a federal forum may
         entertain   without disturbing  any  congressionally
         approved balance of federal and state judicial
         responsibilities.

Id. at 314.

         Defendant argues that all the Grable elements are met because

(1) Plaintiff has raised a federal issue by alleging a deprivation

of   a    property     interest,      i.e.,      Plaintiff     was    not   provided   a

meaningful opportunity to object to the probation period placed

upon his medical staff privileges, implicating his federal due

process rights under the United States Constitution; (2)                           the

issue of whether Plaintiff was afforded the appropriate process is

clearly in dispute; (3) the issue of what procedural due process

should      be    afforded     to    physicians      placed      on    probation    for

substandard medical care is a substantial federal issue to be

resolved     in    a   federal      forum;    and   (4)   if   this    Court    retains

jurisdiction over the action, it will not disrupt the division of

labor between the state and federal courts because due process

concerns are inherently federal and “this Court is best suited to

interpret        and   apply   the    Fourteenth      Amendment       to    Defendant’s

alleged actions or omissions.” Defendant’s Response to Plaintiff’s

Motion to Remand and Brief in Support, pp. 7-9 (Docket Entry #15).

          However, the Court finds the Grable factors are not met in

this case.        In Grable, the plaintiff’s state quiet title action


                                             7
depended upon whether adequate notice was provided as defined by

federal tax law. See Grable, 545 U.S. at 310-11. The Supreme Court

held “that the national interest in providing a federal forum for

federal tax litigation is sufficiently substantial to support the

exercise of federal-question jurisdiction over the disputed issue

on removal[.]” Id. at 310. Here, a substantial and disputed federal

issue is not implicated by Plaintiff’s claim for violation of the

peer review process. Even if Plaintiff alleges the deprivation of

a property interest in employment, whether such an interest exists

is determined by state law. See Hesse v. Town of Jackson, Wyo.,

541 F.3d 1240, 1245 (10th Cir. 2008). Moreover, Plaintiff’s claims

for negligence, negligence per se, and violation of the peer review

process do not “necessarily” depend upon federal law for their

resolution. See Summers, 2016 WL 3136868, at *2 (“A state court’s

decision pertaining to Defendant’s liability for violation of

Oklahoma law does not necessarily draw into question federal

constitutional issues. As a result, federal-question jurisdiction

does not lie.”). Further, there is no reason to find that a federal

court is better equipped to decide Plaintiff’s state law claim.

Thus,   Grable   does   not   provide   a   basis   for   federal-question

jurisdiction over Plaintiff’s state law claim for violation of the

peer review process.



                                    8
     Finally, Plaintiff requests an award of attorney’s fees and

costs associated with Defendant’s removal of the matter to this

Court. “An order remanding a removed case to state court ‘may

require payment of just costs and any actual expenses, including

attorney fees, incurred as a result of the removal.’” Martin v.

Franklin Capital Corp., 546 U.S. 132, 134 (2005), quoting 28 U.S.C.

§ 1447(c). The Supreme Court stated:

     [T]he standard for awarding fees should turn on the
     reasonableness of the removal.          Absent unusual
     circumstances, courts may award attorney’s fees under §
     1447(c) only where the removing party lacked an
     objectively reasonable basis for seeking removal.
     Conversely, when an objectively reasonable basis exists,
     fees should be denied.

Id. at 141. Here, although ultimately unsuccessful in its removal

of the action, the Court finds that Defendant’s efforts were

“objectively reasonable” and therefore denies Plaintiff’s request

for an award of costs and attorney’s fees incurred as a result of

the removal.

     Accordingly, because Plaintiff’s Petition does not allege a

claim arising under federal law, the case must be remanded pursuant

to 28 U.S.C. § 1447(c).

     IT IS THEREFORE ORDERED that Plaintiff’s Motion to Remand and

Brief in Support (Docket Entry #12) is hereby GRANTED.   This case




                                9
is hereby REMANDED to the District Court of Pittsburg County,

Oklahoma.

     IT IS SO ORDERED this 4th day of March, 2020.




                              ______________________________
                              KIMBERLY E. WEST
                              UNITED STATES MAGISTRATE JUDGE




                               10
